Citation Nr: 1447973	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-09 556	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Ft. Harrison, Montana (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013, and a transcript of the hearing is of record.  The Veteran also provided testimony at a November 2011 Decision Review Officer (DRO) hearing at the RO, and a transcript of the hearing is of record.

An October 2012 Supplemental Statement of the Case found that new and material evidence had been received to reopen the claim for entitlement to service connection for bilateral hearing loss and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for bilateral hearing loss, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for bilateral hearing loss was denied by rating decision in February 2006.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the February 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran does not have a bilateral hearing loss that is causally related to service. 


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since February 2006 to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
As the Board is reopening the Veteran's claim for entitlement to service connection for bilateral hearing loss, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the Veteran's claim to entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran was provided notice in a July 2009 letter, prior to adjudication, of the requirements for entitlement to service connection.  He was also informed in the letter on what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain and as to effective dates if his reopened claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA nexus opinions, of the Veteran's hearing were obtained in January and March 2011, November 2011, and September 2012.  There are also private audiological evaluations on file.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA evaluations obtained in March 2011 and September 2012 are adequate, as they are predicated on a reading of relevant medical records, including audiograms, in the Veteran's claims files and include nexus opinions with rationale.  Consequently, there is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his November 2011 Decision Review Officer (DRO) hearing and the January 2013 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. 

Here, during the May 2010 DRO hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion (AL).  The representative and the DRO asked questions to ascertain the onset of hearing loss and any nexus between current disability and service.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

At the January 2013 video conference hearing, the AL and the undersigned VLJ asked the Veteran questions about the bases for the new and material issue on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A rating decision in February denied service connection for a bilateral hearing loss because there was no evidence of a current hearing loss due to service.  The Veteran was notified of the rating decision later that month and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen the claim for service connection for a bilateral hearing loss in July 2009; and this appeal ensues from a March 2011 rating decision, which denied the claim because the evidence did not show a hearing loss related to service.  

The evidence on file at the time of the February 2006 RO decision consisted of the Veteran's service treatment reports and VA treatment records dated from December 1999 to December 2005.

Evidence received since February 2006 includes private and VA treatment records and examination reports dated through October 2012, hearing transcripts of the Veteran's November 2011 DRO hearing and January 2013 video conference hearing, and statements by and on behalf of the Veteran.  

The evidence received after February 2006 includes the Veteran's hearing testimony in favor of the claims, medical records showing bilateral sensorineural hearing loss, and a private nexus opinion in favor of the claims.   

The Board has reviewed the evidence received into the record since the February 2006 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a bilateral hearing loss.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it relates to the current diagnosis of bilateral hearing loss and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss, as it bears upon one element of a claim for service connection.


Service Connection Claim

The Veteran has contended that service connection for a bilateral hearing loss is warranted because he was exposed to acoustic trauma in service and he has had hearing problems since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records include a December 1965 enlistment audiological evaluation in which bilateral pure tone thresholds from 500 to 4000 hertz are 10 decibels or lower.  It was reported in March 1968 that the Veteran was struck over the left eye by a burner head in the fire room.  There were no complaints of hearing loss during service, and the Veteran's hearing was reported to be 15/15, bilaterally, for whispered and spoken voice on separation evaluation in September 1968.  

The Veteran's service personnel records, including his Navy Occupation and Training History and History of Assignments, reveal that he was transferred on December 24, 1966 to SSC NTC Great Lakes, Illinois ABT Boilerman School, to which he reported on January 19, 1967.  He was enrolled in BPE School, USNTC, Great Lakes, Illinois, on February 2, 1967.  He dropped out of school on February 13, 1967 due to lack of interest.  He was listed as a seaman's apprentice (SA) and as a fireman's apprentice (FA).

According to a September 2010 audiological evaluation report from Vibrant Hearing and Balance, the Veteran complained of hearing loss since service due to exposure to acoustic trauma while working as a gunner's mate and a boiler technician.  He reported working in the boiler room for approximately 2.5 years without ear protection.  Audiological evaluation revealed bilateral sensorineural hearing loss from 1000 to 8000 hertz.  It was concluded that the Veteran's hearing loss was more likely than not directly related to service.

The Veteran complained in a compensation and pension audiological evaluation for VA purposes in January 2011 by Spokane Audiological Clinic that he had difficulty distinguishing speech in crowds.  Testing showed moderate bilateral sensorineural hearing loss.  It was noted that both of the Veteran's military occupational specialties had a high level of probable noise exposure.  It was concluded by a clinical audiologist prior to review of the claims files that, based on the Veteran's history of military noise exposure from working in a noisy boiler room all day, and his limited post-service noise exposure, his current hearing loss was at least as likely as not initiated by his military noise exposure.  After review of the claims files, the clinical audiologist who provided the opinion in January 2011 opinioned in a March 2011 Addendum that the Veteran had normal hearing in both ears on service separation and, therefore, his current hearing loss is less likely than not related to service noise exposure.

According to a November 2011 VA report from an otolaryngologist, which included review of the claims files but no in-person examination, the Veteran's audiogram at service discharge showed normal hearing in both ears throughout all frequency ranges.  Because the Veteran's service discharge audiogram did not show any evidence of noise-related hearing loss, the Veteran's current bilateral hearing loss was not etiologically related to noise exposure during service.  The otolaryngologist opined that the Veteran's current hearing loss might be due to other factors, such as presbycusis and that the audiological results were more consistent with age-related loss.

The Veteran testified at his November 2011 DRO hearing that he was exposed to acoustic trauma as a boilerman and gunner's mate in service, that his whispered and spoken voice hearing tests on separation evaluation in September 1968 are not probative evidence, and that his post-service employment primarily in sales did not involve much acoustic trauma.

According to a June 2012 audiological report from the University of Montana, an audiogram showed moderate bilateral hearing loss primarily in the frequencies above 2000 hertz, which was consistent with his self-reported difficulties.

According to a September 2012 VA compensation and Pension report opinion, which is based on a review of the claims files, the Veteran's personnel records indicate that he was dropped from boilerman school after less than two weeks and that he served as a seaman's apprentice and as a fireman's apprentice.  The official records do not substantiate his self-report of service as a boilerman and gunner's mate.  Consequently, the Veteran's current bilateral hearing loss is less likely than not causally related to service noise exposure.

VA treatment reports dated thru October 2012 do not contain any relevant findings related to his bilateral hearing loss.

The Veteran testimony at his January 2013 video conference hearing was similar to his testimony at his DRO hearing in November 2011.  

Also on file is a copy of an October 2003 article on whispered voice testing for screening for hearing impairment in adults and children.  

There is evidence on file both for and against the Veteran's claim for service connection for a bilateral hearing loss.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the March 2011 and September 2012 nexus opinions against the claim to be of more probative value, when considered along with the other evidence of record, than the September 2010 private opinion in favor of the claim.  
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's separation hearing tests in September 1968 are not of much probative value, as they involve whispered and spoken voice rather than an audiogram.  However, the evidence of record does not show any complaints or findings of a hearing loss in service or for many years after service discharge.  The initial 
post-service notation of hearing loss was not until September 2010, which is over 40 years after service separation.  The September 2010 opinion in favor of the claim notes the Veteran's contentions that he was exposed to acoustic trauma in service from his work as a boilerman and gunner's mate and does not include review of the claims files.  Review of the Veteran's service personnel records reveals that he dropped out of boilerman school after eleven days due to lack of interest; his military occupational specialties are listed as seaman's apprentice and fireman's apprentice.  In fact, the notation in March 1968 that the Veteran was struck over the left eye by a burner head in the fire room appears consistent with work as a fireman's apprentice.  Although the VA opinion in January 2011 is in favor of the claim, this opinion is not based on a review of the record; after review of the claims files, the audiologist provided an Addendum opinion in March 2011 that is against the claim.  The March 2011 and September 2012 nexus opinions against the claim are based on a review of the record and include supporting rationale.  Although there is also a November 2011 VA nexus opinion against the claim, this opinion is discounted because the evaluator mixes up the hearing tests at service entrance and separation, mistakenly referring to a discharge audiogram even though the audiogram was at service enlistment.

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has hearing loss due to service.  The Board does not find the Veteran's contentions that he has had hearing loss since service credible because there are no complaints or findings of hearing difficulty until many years after service discharge and the Veteran's service personnel records do not support his content that he was a boilerman and gunner's mate in service.

Consequently, service connection for bilateral hearing loss is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, the Board notes that reopening and adjudicating the Veterans appeal of the issue of entitlement to service connection for bilateral hearing loss on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the October 2012 Supplemental Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

New and material evidence having been received, the claim for service connection for bilateral is reopened, and to that extent the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


